NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                     IN THE DISTRICT COURT OF APPEAL
                                     OF FLORIDA
                                     SECOND DISTRICT



COY RUCKER,                          )
                                     )
             Appellant,              )
                                     )
v.                                   )         Case No. 2D19-2989
                                     )
STATE OF FLORIDA,                    )
                                     )
             Appellee.               )
                                     )

Opinion filed September 30, 2020.

Appeal from the Circuit Court for
Hardee County; Michael E. Raiden,
Judge.

Howard L. Dimmig, II, Public
Defender, and Julius J. Aulisio,
Assistant Public Defender, Bartow,
for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Blain A. Goff,
Assistant Attorney General, Tampa,
for Appellee.

PER CURIAM.


             Affirmed.


MORRIS, LUCAS, and ATKINSON, JJ., Concur.